Citation Nr: 1818260	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-08 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for a back disability prior to September 26, 2016, and in excess of 20 percent thereafter. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1996 to October 1996 and March 1997 to February 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2015, the Veteran testified before the undersigned Veterans Law Judge.  

In February 2016 and July 2017, the Board remanded the claim for additional development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the Veteran's September 2017 VA back examination, he reported flare-ups that occur with increased activity with pain lasting for two days.  The examiner noted that the examination was not conducted during a flare-up and that the examination is neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during a flare-up.  Further, the examiner determined that she was unable to describe the Veteran's additional loss of range of motion during a flare-up without resorting to speculation.  Pursuant to Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), a VA examiner has the obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups.  Thus, a new examination is needed on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Updated treatment records should also be secured.


Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA treatment records. 

2. Then schedule the Veteran for a VA examination to determine the current nature and severity of his back disability.  The claims file, to include a copy of this remand must be made available to and be reviewed by the examiner.  All indicated studies, tests, and evaluations must be conducted, and all findings reported in detail.  The examiner is asked to address the following:

(a) Full range of motion testing must be performed where possible.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) and in nonweight-bearing.  Please specify range of motion measurements in all areas outlined above.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b) Considering the Veteran's reported history, please also provide an opinion describing functional impairment of the Veteran's back due to flare-ups, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment in terms of additional degrees of limitation of motion.  If the examiner is unable to provide such an opinion without resort to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

A complete rationale shall be given for all opinions and conclusions expressed.

3. Then, after taking any additional development deemed necessary, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




